Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered May 9, 2001, convicting him of murder in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support a conviction of depraved indifference murder (see Penal Law § 125.25 [2]; People v Payne, 3 NY3d 266 [2004]) is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]), and we decline to reach it in the exercise of our interest of justice jurisdiction (see CPL 470.15 [3] [c]; [6] [a]; People v Kotsopoulos, 18 AD3d 781 [2005], lv denied 5 NY3d 807 [2005]; People v Barcliff, 18 AD3d 666, 667 [2005], lv denied 5 NY3d 785 [2005]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Adams, J.P., S. Miller, Ritter and Rivera, JJ., concur.